UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition periodfrom to Commission File Number:000-30653 Galaxy Gaming, Inc. (Exact name of registrant as specified in its charter) Nevada 20-8143439 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6980 O’Bannon Drive, Las Vegas, Nevada 89117 (Address of principal executive offices) 702-939-3254 (Registrant's telephone number) Secured Diversified Investment, Ltd (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [] Large accelerated filer [] Non-accelerated filer [] Accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:34,524,758 common shares as May 14, 2010. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 8 Item 4T: Controls and Procedures 8 PART II – OTHER INFORMATION Item 1: Legal Proceedings 9 Item 1A: Risk Factors 9 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3: Defaults Upon Senior Securities 9 Item 4: Submission of Matters to a Vote of Security Holders 9 Item 5: Other Information 9 Item 6: Exhibits 9 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009, (audited); F-2 Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 (unaudited); F-3 Consolidated Statements of Stockholders’ Deficit as of March 31, 2010 (unaudited) F-4 Consolidated Statements of Cash Flows for the three months ended March 31 2010 and, 2009 (unaudited); F-5 Notes to Financial Statements; 3 GALAXY GAMING, INC. BALANCE SHEETS AS OF MARCH 31, 2010 (UNAUDITED) AND DECEMBER 31, 2009 (AUDITED) March 31, 2010 (Unaudited) December 31, 2009 (Audited) ASSETS Current Assets Cash $ $ Accounts receivable - trade, net Miscellaneous receivables Prepaid expenses Inventory Note receivable - current portion Total Current Assets Property and Equipment, net Other Assets Intellectual property, net Intangible assets Note receivable - long term Other 0 Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT LIABILITIES Current Liabilities Accounts payable $ $ Accrued expenses and taxes Accrued interest – related party Deferred revenue Notes payable - related party Note payable - current portion Total Current Liabilities Long-term Debt Note payable TOTAL LIABILITIES STOCKHOLDERS’ DEFICIT Common stock Additional paid in capital Stock warrants Stock subscription receivable Accumulated deficit TOTAL STOCKHOLDERS’ DEFICIT TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of the financial statements. F-1 GALAXY GAMING, INC. STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 GROSS REVENUES $ $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES NET OPERATING LOSS OTHER INCOME (EXPENSE) NET LOSS BEFORE INCOME TAXES PROVISION FOR INCOME TAXES 0 0 NET LOSS FROM CONTINUING OPERATIONS LOSS FROM DISCONTINUED OPERATIONS 0 0 NET LOSS $ $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC DILUTED NET LOSS PER SHARE: FROM OPERATIONS $ $ FROM DISCONTINUED OPERATIONS $ $ FULLY DILUTED $ $ The accompanying notes are an integral part of the financial statements. F-2 GALAXY GAMING, INC. STATEMENT OF STOCKHOLDERS’ DEFICIT (UNAUDITED) AS OF MARCH 31, 2010 Common Stock Additional Paid in Stock Stock Subscription Accumulated Shares Amount Capital Warrants Receivable Deficit Total Beginning balance,January 1, 2009 $ $ $
